IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. WR-78,518-03 & WR-78,518-04


                        EX PARTE JESSIE ALAN HUCKEL, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NOS. W1033708-L(B) & W1033709-L(B)
                      IN THE CRIMINAL DISTRICT COURT NO. 5
                              FROM DALLAS COUNTY


         Per curiam.

                                            ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of methamphetamine and credit card abuse and was sentenced to eight years’ imprisonment in each

cause.

         The trial court signed orders designating issues on October 22, 2014. After 180 days from

the day the writ applications were served on the State, the writ applications were forwarded to this

Court. TEX . R. APP . P. 73.5.
       Applicant has alleged facts which, if true, could entitle him to relief. We remand these

applications to the Criminal District Court No. 5 of Dallas County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: June 17, 2015
Do not publish